Andrews, C. J.
The appeal in this case presents two questions : one in respect to a plea in abatement, the other in respect to the admission of evidence. The complaint was returnable and was returned to the Superior Court in-New Haven County on the first Tuesday of March, 1888, at which time the parties respectively appeared. On the third day of March, 1890, and after the case had been regularly assigned for trial, the defendant filed with the clerk, but without leave of the court, a plea in abatement for causes which in fact existed at the time the suit was brought, but of which the defendant was ignorant until that day. At the opening of the trial the plaintiff moved the court that the plea in abatement be stricken from the files of the case. The court allowed the motion. This is alleged as error.
The first section of rule 19 of the general rules of practice (Practice Act, page 261), is that “all pleas in abatement in the Superior Court must be filed on or before the opening of the court on the day following the return day of the writ.” The rule was intended to be exclusive. Ignorance of a cause of abatement will never justify the filing a plea after the time limited. James v. Morgan, 36 Conn., 348.
On the trial of the case, for the purpose of proving the indebtedness claimed in the complaint and specifically mentioned in the bill of particulars, the plaintiff offered in evidence the record of a case entitled Huntley et al. v. Holt et ux., tried in the Superior Court for New Haven County at its October session, 1889. To the admission of this record the defendant objected, but the court admitted it. This is the other alleged error.
*106The case of Huntley et al. v. Holt et ux. was a complaint brought by Huntley, the present plaintiff, alleging precisely the same indebtedness that is alleged in the present complaint, and praying for the foreclosure of a builders’ lien upon certain lands to secure the payment thereof. It made Alfred Holt, the present defendant, and Mary Holt his wife, defendants, and averred that they were both liable for the debt, and that while Mary Holt was the owner upon the record of the lands sought to be foreclosed, yet that Alfred Holt had an interest therein which might be foreclosed also. After that case had been pending in court for some time, Halstead, Harmount & Co., a copartnership consisting of Andrew C. Halstead, A. J. Harmount, George P. Dunham and Merrill Loomis, all of New Haven, were, upon motion of the defendants, made parties plaintiff thereto. It appeared that this copartnership was the assignee of nearly the whole of the indebtedness named in that complaint, as security for a larger sum due them from Huntley and upon which Huntley still continued liable to them. In that action Alfred Holt made a separate defense, denying that he was indebted to the plaintiffs therein, either alone or jointly with his wife. Issue was joined on that defense, it was fully tried, and the court found that he was indebted on account of the Dixwell Avenue house the sum of $907.39, and on account of the Gibbs Street house the sum of $939.66 ; and such finding was made a part of the judgment file. On other issues made in that case it was found that Mary Holt was not liable in any way for the indebtedness, and it was also found that Alfred Holt had no interest in the land on which the houses were built that could be foreclosed. The complaint was thereupon dismissed. Upon the present trial, on evidence dehors the record, the court found that on the trial of the former case the question of the performance by the plaintiff of the contract was the matter on which most of the evidence on that trial was taken, and that it was argued by counsel on both sides.
We think there was no error in admitting that record. “ The general rule is well settled that the estoppel of a for*107mer judgment extends to every material matter within the issues which was expressly litigated and determined, and also to those matters which, although not expressly determined, are comprehended and involved in the things expressly stated and decided, whether they were or were not expressly litigated or considered. It is not necessary to the conclusiveness of a former judgment that issue should have been taken upon the precise point controverted in the second action. Whatever is necessarily implied in the former decision is for the purpose of the estoppel deemed to have been actually decided.” Pray v. Hegeman, 98 N. York, 358. See also Campbell Printing Press Co. v. Walker, 114 N. York, 7. “ The only matter essential to making a former judgment on the merits conclusive between the parties, is that the question to be determined in the second action is the same question judicially settled in the first. A judgment is conclusive not only as to the subject matter in the suit, but as to all other suits which, though concerning other subject matters, involve the same question of controversy.” Freeman on Judgments, § 253. See also Aurora City v. West, 7 Wallace, 82 ; Gardner v. Buckbee, 3 Cowen, 120 ; Collins v. Bennett, 46 N. York, 490 ; Babcock v. Camp, 12 Ohio St., 11.
It is found that Halstead, Harmount & Co. are now the assignees of the whole debt owed by Alfred Holt to Huntley;—that is, the whole of the debt for which this suit is brought. The suit might have been prosecuted in his name for their benefit. Saugatuck Bridge Co. v. Town of Westport, 39 Conn., 337. But whether prosecuted in their own name or in Huntley’s name, they are the real parties in interest as plaintiffs. Comparing then the present suit with the issue formed in the prior one on the separate defense pleaded by Alfred Holt, it appears that the parties plaintiff are identical in legal right. The defendant is the same, and the subject matter is the very same that was then tried and decided; so that this case is brought within the strictest definition of an estoppel by a former judgment—identity of parties and identity of the cause of action. Supples v. Cameron, 44 *108Conn., 424 ; Munson v. Munson, 30 id., 433 ; Hungerford's Appeal from Probate, 41 id., 322.
“ It is an established rule in the administration of justice that all controversies between parties, once litigated and fully and impartially determined, shall cease; and to that end no fact involved in such litigated controversy, shown by the record to have been material to its determination and to have been put in issue and decided, whether the proceeding was at law or in equity, shall again be litigated between the same parties.” Judge Butler in Munson v. Munson, supra.
There is no error in the judgment appealed from.
In this opinion the other judges concurred.